DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex-Parte Quayle 
2.	This application is in condition for allowance except for the following formal matters: 

Election/Restrictions
3.	This application is in condition for allowance except for the presence of withdrawn claim 7 and newly added claims 9-11.  Withdrawn claim 7 (newly added 3/2/2021) and newly added claims  9-11 (added 2/10/22) are distinct and require a different mode of operation that elected claim 1.  This is because the newly added claims 7 and 9-11 require when the precompression is applied to the end portion first and second members are within the first and second bolt holes, respectively,  and apply a first tensile load in the direction perpendicular with the longitudinal direction by moving at least one of the first and second members and “Poisson’s effect” (claim 7); and when the precompression is applied to the end portion, first and second members are within the first and second bolt holes, respectively, and apply the first tensile load to the end portion in the cross direction by moving at least one of the first and second members (claim 9), which is not required by elected claim 1.  Likewise claim 1 requires a when the precompression is applied to the end portion, first and second members and third and fourth members are used to apply the first tensile load to the end portion in the cross direction, the first and second members being inserted into the first and second bolt holes, respectively, from a first side, and the third and fourth members being inserted into the first and second bolt holes, respectively, from a second side, which is not required by the newly added claims 7 and 9.  The methods of claims 7 and 9-11 therefore have a different mode of operation than elected claim 1 and restriction is proper.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7 and 9-11 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.



Allowable Subject Matter
4.	Claims 1 and 4-6 are allowed.
Regarding to claim 1, applicant has incorporated the previously indicated allowable subject matter of claim 3 into claim 1. Claim 1 is therefore allowed for reasons previously indicated in the Non-Final Rejection mailed 11/12/21. 

Claims 4-6 are allowed as a result of being dependent on an allowed claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIRVANA DEONAUTH/Examiner, Art Unit 3726